*b             Case: 1:18-cv-06697 Document #: 2 Filed: 10/02/18 Page 1 of 1 PageID #:7



                                          UNITED STATES DISTRICT COURT
                                                                                               FILED
     PRISONER CASE                        NORTHERN DISTRICT OF ILLINOIS                            ocl - 2 2Al8w
                                      Prisoner Civil Cover                  Sheet
                                                                                           "'fl@
       Plaintiff(s): CHERRON MARIE           PHILLIPS      Defendant(s): WARDEN FCI WASECA, etc.



       County of Residence: U'S.-Outside of     lllinois   County of Residence:

                Address:
       PlaintifPs                                          Defendant's Attorney:

       Cherron Marie Phillips                              1) AUSA
       #45209-424                                          United States Attorney's Office (NDIL)
       Waseca - FCI                                        219 South Dearborn Street
       P.O. Box 1731                                       Suite 500
       Waseca, MN 56093                                    Chicago, lllinois 60604

       Basis
       of Jurisdiction:   n     l. u.s. Government   Plaintiff n  3' Federal Question
                          I I                                  I I (U.S.gov't.notaparty)

                          @     z, U.S. Government   Defendant     !   +.   Diversity


                                                 r
       citizenship of Principal Parties (Diversity Cases     , 1 :18-Cv-06697
                                                           only)
                                                                   Judge Edmond E- Chang
                                Plaintifft                         Magistrate Judge Mary M. Roudand
                                                                   PC10
                                Defendant:

       Origin: V            1. Original   Proceeding         E              5. Transferred From Other District

               tr           2. Removed From State Court      E              6. MultiDistrict Litigation

               I            3. Remanded From Appellate Court tr             7. Appeal to District Judge from
                                                                                Magistrate Judgment
               tr           4. Reinstated or Reopened

       Nature of    Suit:   530 Habeas Corpus

       Cause of   Action: 28:2241

       Jury Demano:[]ves              E*o
       Sigr,utu"..&                                        Date:   101212018
